Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, 29, 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh Borouheni et al. (US 20210352501, hereinafter, “ Taherzadeh Borouheni ‘ 501” )  in view of Salem et al. (US 20190215104, hereinafter, “ Salem’104 ”).
Regarding to claim 1, US 20210352501 teaches identifying component carriers  (Component Carrier 1, Component Carrier 2) [see Figure 5] supported by the UE for communications with a base station (base station) [see Paragraphs 0032-0035] (identifying component carrier1, component carrier 2  supported by the WTRUs  for communications with a base station ) [see Paragraphs 0116 & 0124 – 0128] ; 
receiving a downlink control message from the base station (receiving a DCI from the base station) , the downlink control message scheduling multiple repetitions of a transport block for the UE, wherein a first repetition of the multiple repetitions is scheduled on a first component carrier of the set of component carriers and a second repetition of the multiple repetitions is scheduled on a second component carrier of the set of component carriers;  
transmitting or receiving the first repetition via the first component carrier and the second repetition via the second component carrier (transmitting or receiving the repetition PDSCH 1 via the component carrier 1 and the repetition PDSCH 2 via the component carrier 2 ) [see Figure 5 and Paragraphs 0116 & 0124 – 0128].






    PNG
    media_image1.png
    853
    916
    media_image1.png
    Greyscale








However, US 20210352501 does not explicitly teach a set of component carriers.
US 20190215104, from the same or similar fields of endeavor, teaches a set of component carriers (two or more carriers in a carrier group and this indicated to a UE in downlink control information (DCI) transmission that schedule the transport block transmissions using eh shared HARQ process) [see Paragraphs 0118 & 0130].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210352501 in view of US 20190215104 because US 20190215104 suggests that Example embodiments provide systems and methods for reliable transmission over a network resource.









Regarding to claim 18, US 20210352501 teaches identifying component carriers  (Component Carrier 1, Component Carrier 2) [see Figure 5] supported by the UE for communications with a base station (base station) [see Paragraphs 0032-0035] (identifying component carrier1, component carrier 2  supported by the WTRUs  for communications with a base station ) [see Paragraphs 0116 & 0124 – 0128] ; 
transmitting a downlink control message to the UE (transmitting a DCI to the WTRUs ) , the downlink control message scheduling multiple repetitions of a transport block for the UE, wherein a first repetition of the multiple repetitions is scheduled on a first component carrier of the set of component carriers and a second repetition of the multiple repetitions is scheduled on a second component carrier of the set of component carriers;  
transmitting or receiving the first repetition via the first component carrier and the second repetition via the second component carrier (transmitting or receiving the repetition PDSCH 1 via the component carrier 1 and the repetition PDSCH 2 via the component carrier 2 ) [see Figure 5 and Paragraphs 0116 & 0124 – 0128].
However, US 20210352501 does not explicitly teach a set of component carriers.
US 20190215104, from the same or similar fields of endeavor, teaches a set of component carriers (two or more carriers in a carrier group and this indicated to a UE in downlink control information (DCI) transmission that schedule the transport block transmissions using eh shared HARQ process) [see Paragraphs 0118 & 0130].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210352501 in view of US 20190215104 because US 20190215104 suggests that Example embodiments provide systems and methods for reliable transmission over a network resource.


Regarding to claim 29, US 20210352501 teaches an apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:identify component carriers  (Component Carrier 1, Component Carrier 2) [see Figure 5] supported by the UE for communications with a base station (base station) [see Paragraphs 0032-0035] (identifying component carrier1, component carrier 2  supported by the WTRUs  for communications with a base station ) [see Paragraphs 0116 & 0124 – 0128] ; 
receive a downlink control message from the base station (receiving a DCI from the base station) , the downlink control message scheduling multiple repetitions of a transport block for the UE, wherein a first repetition of the multiple repetitions is scheduled on a first component carrier of the set of component carriers and a second repetition of the multiple repetitions is scheduled on a second component carrier of the set of component carriers;  
transmit or receiving the first repetition via the first component carrier and the second repetition via the second component carrier (transmitting or receiving the repetition PDSCH 1 via the component carrier 1 and the repetition PDSCH 2 via the component carrier 2 ) [see Figure 5 and Paragraphs 0116 & 0124 – 0128].
However, US 20210352501 does not explicitly teach a set of component carriers.
US 20190215104, from the same or similar fields of endeavor, teaches a set of component carriers (two or more carriers in a carrier group and this indicated to a UE in downlink control information (DCI) transmission that schedule the transport block transmissions using eh shared HARQ process) [see Paragraphs 0118 & 0130].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210352501 in view of US 20190215104 because US 20190215104 suggests that Example embodiments provide systems and methods for reliable transmission over a network resource.


Regarding to claim 30, US 20210352501 teaches an apparatus for wireless communications at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
identify component carriers  (Component Carrier 1, Component Carrier 2) [see Figure 5] supported by the UE for communications with a base station (base station) [see Paragraphs 0032-0035] (identifying component carrier1, component carrier 2  supported by the WTRUs  for communications with a base station ) [see Paragraphs 0116 & 0124 – 0128] ; 
transmit a downlink control message to the UE (transmitting a DCI to the WTRUs ) , the downlink control message scheduling multiple repetitions of a transport block for the UE, wherein a first repetition of the multiple repetitions is scheduled on a first component carrier of the set of component carriers and a second repetition of the multiple repetitions is scheduled on a second component carrier of the set of component carriers;  
transmitting or receiving the first repetition via the first component carrier and the second repetition via the second component carrier (transmitting or receiving the repetition PDSCH 1 via the component carrier 1 and the repetition PDSCH 2 via the component carrier 2 ) [see Figure 5 and Paragraphs 0116 & 0124 – 0128].
However, US 20210352501 does not explicitly teach a set of component carriers.
US 20190215104, from the same or similar fields of endeavor, teaches a set of component carriers (two or more carriers in a carrier group and this indicated to a UE in downlink control information (DCI) transmission that schedule the transport block transmissions using eh shared HARQ process) [see Paragraphs 0118 & 0130].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210352501 in view of US 20190215104 because US 20190215104 suggests that Example embodiments provide systems and methods for reliable transmission over a network resource.







Claims 2, 3, 4, 5, 19, 20, 21, 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh Borouheni et al. (US 20210352501, hereinafter, “ Taherzadeh Borouheni ‘ 501” )  in view of Salem et al. (US 20190215104, hereinafter, “ Salem’104 ”), and in view of Bhattad et al. (US 20180270851, hereinafter, “Bhattad ‘ 851”)
Regarding to claim 2, US 20210352501 and US 20190215104 teach the limitations of the claim 1 above.
However, US 20210352501 and US 20190215104 do not explicitly teach receiving an indication that the multiple repetitions of the transport block are scheduled via the first and second component carriers according to one or both of a frequency division multiplexing (FDM) scheme or a time division multiplexing (TDM) scheme.
US 20180270851, from the same or similar fields of endeavor, teaches receiving an indication that the multiple repetitions of the transport block are scheduled via the first and second component carriers according to one or both of a frequency division multiplexing (FDM) scheme or a time division multiplexing (TDM) scheme (one or both of a frequency division multiplexing (FDM) scheme or a time division multiplexing (TDM) scheme) [see Paragraph 0088].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20210352501 and US 20190215104), and further in view of US 20180270851 because US 20180270851 suggests that A base station may schedule a downlink transmission to a UE that tie up a single carrier for an extended amount of time, thereby preventing scheduling other UEs on the carrier. Configuring multiple carriers may somewhat mitigate the scheduling issue but trunking efficiency of conventional multi-carrier techniques is subpar.

Regarding to claim 3, US 20210352501 further teaches wherein the indication is received via radio resource control (RRC) signaling, a medium access control (MAC) control element (MAC-CE), or downlink control information (DCI) [see Figure 5 and Paragraphs 0124-0128 & 0116].Regarding to claim 4, US 20210352501 further teaches  receiving an indication of a subset of the set of component carriers available for the multiple repetitions of the transport block, the subset comprising at least the first component carrier and the second component carrier, wherein the indication is received via radio resource control (RRC) signaling, a medium access control (MAC) control element (MAC-CE), or downlink control information (DCI) [see Figure 5 and Paragraphs 0124-0128 & 0116].

Regarding to claim 5, US 20210352501 and US 20190215104 teach the limitations of claim 1 above.
However, US 20210352501 does not explicitly teach wherein the indication comprises a set of carrier indices that corresponds to the subset of the set of component carriers.
US 20190215104, from the same or similar fields of endeavor, teaches wherein the indication comprises a set of carrier indices that corresponds to the subset of the set of component carriers (two or more carriers in a carrier group and this indicated to a UE in downlink control information (DCI) transmission that schedule the transport block transmissions using eh shared HARQ process) [see Paragraphs 0118 & 0130].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210352501 in view of US 20190215104 because US 20190215104 suggests that Example embodiments provide systems and methods for reliable transmission over a network resource.

Regarding to claim 19, claim 19 is rejected the same limitations of claim 2 above.
Regarding to claim 20, claim 20 is rejected the same limitations of claim 3 above.
Regarding to claim 21, claim 21  is rejected the same limitations of claim 4 above.
Regarding to claim 22, claim 22  is rejected the same limitations of claim 5 above.







Claims 6, 7, 15, 23, 24   is/are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh Borouheni et al. (US 20210352501, hereinafter, “ Taherzadeh Borouheni ‘ 501” )  in view of Salem et al. (US 20190215104, hereinafter, “ Salem’104 ”), and in view of LEE et al. (US 20120144700 A1, hereinafter, “LEE’700”)
Regarding to claim 6, US 20210352501 and US 20190215104 teach the limitations of claim 1 above.
However, US 20210352501 and US 20190215104 do not explicitly teach receiving an indication of at least one component carrier of the set of component carriers to be dropped for the multiple repetitions of the transport block.
US 20120144700, from the same or similar fields of endeavor, teaches receiving an indication of at least one component carrier of the set of component carriers to be dropped for the multiple repetitions of the transport block (receiving an indication of at least one component carrier of the set of component carriers to be dropped for the multiple repetitions of the transport block) [see Paragraphs 0125 & 0174 & 0175].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20210352501 and US 20190215104), and further in view of US 20120144700 because US 20120144700 suggests that transmission that maximizes a transmission rate and minimizes the overhead of control information is required in eMBB, and a reliable transmission scheme with a short scheduling time unit is required in URLLC.


Regarding to claim 7, US 20210352501 and US 20190215104 teach the limitations of the claim 1 above.
However, US 20210352501 and US 20190215104 do not explicitly teach receiving an indication of a starting component carrier for the multiple repetitions of the transport block.
US 20120144700, from the same or similar fields of endeavor, teaches receiving an indication of a starting component carrier for the multiple repetitions of the transport block (receiving an indication of a starting component carrier for the multiple repetitions of the transport block) [see Paragraph 0169].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20210352501 and US 20190215104), and further in view of US 20120144700 because US 20120144700 suggests that transmission that maximizes a transmission rate and minimizes the overhead of control information is required in eMBB, and a reliable transmission scheme with a short scheduling time unit is required in URLLC.
Regarding to claim 15 , US 20210352501 and US 20190215104 teach the limitations of claim 1 above.
However, US 20210352501 and US 20190215104 do not explicitly teach determining a number of symbols for transmission or reception of the first repetition via the first component carrier, wherein the number of symbols is the same for the first component carrier and the second component carrier.
US 20120144700, from the same or similar fields of endeavor, teaches determining a number of symbols for transmission or reception of the first repetition via the first component carrier, wherein the number of symbols is the same for the first component carrier and the second component carrier (determining a number of symbols for transmission or reception of the first repetition via the first component carrier, wherein the number of symbols is the same for the first component carrier and the second component carrier.) [see Paragraphs 0031 & 0094 & 0098].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20210352501 and US 20190215104), and further in view of US 20120144700 because US 20120144700 suggests that transmission that maximizes a transmission rate and minimizes the overhead of control information is required in eMBB, and a reliable transmission scheme with a short scheduling time unit is required in URLLC.

Regarding to claim 23, claim 23  is rejected the same limitations of claim 6 above.
Regarding to claim 24, claim 24  is rejected the same limitations of claim 7  above.




Claims 8 , 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh Borouheni et al. (US 20210352501, hereinafter, “ Taherzadeh Borouheni ‘ 501” )  in view of Salem et al. (US 20190215104, hereinafter, “ Salem’104 ”), and in view of CHEN et al. (US 20180287843, hereinafter, “CHEN ‘843”).
Regarding to claim 8, US 20210352501 and US 20190215104 teach the limitations of claim 1 above.
However, US 20210352501 and US 20190215104 do not explicitly teach transmitting feedback for a subset of the set of component carriers; and receiving an indication of a starting component carrier for the multiple repetitions of the transport block based at least in part on the feedback, wherein the subset comprises the starting component carrier and the feedback indicates acknowledgement (ACK)/negative ACK (HACK) feedback or a signal to interference plus noise ratio (SINR) for each component carrier of the subset.
US 20180287843, from the same or similar fields of endeavor, teaches transmitting feedback for a subset of the set of component carriers; and receiving an indication of a starting component carrier for the multiple repetitions of the transport block based at least in part on the feedback, wherein the subset comprises the starting component carrier and the feedback indicates acknowledgement (ACK)/negative ACK (HACK) feedback or a signal to interference plus noise ratio (SINR) for each component carrier of the subset  (receiving an indication of a starting component carrier for the multiple repetitions of the transport block based at least in part on the feedback, wherein the subset comprises the starting component carrier and the feedback indicates acknowledgement (ACK)/negative ACK (HACK) feedback or a signal to interference plus noise ratio (SINR) for each component carrier of the subset) [see Paragraphs 0086 & 0097].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20210352501 and US 20190215104), and further in view of US 20180287843 because US 20180287843 suggests that Preferably, these improvements should be applicable to other multi-access technologies and the telecommunication standards that employ these technologies.


Regarding to claim 25, claim 25  is rejected the same limitations of claim 8 above.

Allowable Subject Matter
Claims 9, 10, 11, 12, 13, 14, 16, 17, 26, 27, 28  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412